DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 28 January 2021.

Response to Amendment
Claims 11-18, 20-23, 25-26, and 29 have been amended. Claim 27 has been canceled. Claims 11-26 and 28-29 are pending.
In response to the amendments to the claims, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 1 September 2020) are withdrawn. In response to the amendment to claim 26, the rejection of the claim under 35 USC 112(b) is withdrawn, although the amendment is objected to herein.

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 11, 15-17, 23, 25, and 27 under 35 U.S.C. 103 over Barzelay (US 2,835,597) in view of Rolle et al. (DE102013010460A1), Meade (US 3,520,066), and Friesen et al. (US 2013/0193598 A1), Applicant argues that no fact finding is present in the rejection of claim 11 with respect to the limitations of “a transfer time for the immediate transfer is determined by a fluidic effective distance between the shearing device and the location of the pressurized spraying,” as no analysis has been completed to establish inherency, and no analysis or facts were provided to show that distances between the components were specifically placed at determined distances (Remarks, p. 8/16, 
In response, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant responds to the citation of MPEP 2112 (III), which states that “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.” The citation was provided after a quotation of the limitations at issue, and the observation that “the outflow of a heat exchanger toward a nozzle will have a flow rate, which is inherently a function of the time required for a fluid element to traverse the distance of conduit 14. Therefore, it would have been obvious and non-inventive for the skilled artisan to have calculated a parameter of transfer time, absent evidence to the contrary.” See the Non-Final Rejection of 1 September 2020, p. 9. Therefore, the rejection included the following elements of fact-finding and analysis: (i) A transfer time is inherently a function of (i.e. is determined by) or is a characteristic of a distance traversed by a fluid element between two points. (ii) The transferring in Barzelay can be regarded as immediate, as no intervening unit operations are located between the heat exchanger 22 and the spray jets 16, or between the combined heat exchanger/shearing device and the spray jets in Barzelay in view of Rolle. In view of (i), Applicant’s argument that the Office has not supported that notion that “components were specifically placed at determined distances” is not persuasive because distances are schematically shown by Barzelay, and the skilled practitioner would necessarily place components at distances, the distances determined by the placing. Regarding the argument as to whether the skilled practitioner “would appreciate that controlling the distances between these elements would provide different results,” it is not necessary that an inherent feature was recognized by the prior art. See MPEP 2112 (II). It is noted that Applicant does not elaborate on the asserted different results. Regarding (ii), Applicant has not argued why the proposed embodiment of the Office would not meet the definition of “immediate transfer.” Since the Office has provided a basis in technical reasoning for the rejection, Applicant may present arguments and/or objective evidence as to why the embodiment taught by Barzelay in view of Rolle, Meade, and Friesen does not meet the limitations in question. 
Applicant argues that “the processes are not identical . . . the Office has not shown one [reference] [teaching] the heating, spraying, shear loading, and pressures (Remarks, p. 9/16, “Applicant points”). Applicant further argues that “the Office fails to show that the elements of claim 1 are inherently present in Barzelay, and Applicant believes that the Office will not be able to show that they are inherent because the methods, structures, and controls are different (Remarks, p. 10/16, lines 1-3).
In response, the rejection was based upon a finding of obviousness, not anticipation. The citation of the MPEP passage regarding inherency was directed toward specific limitations. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 27, Applicant argues that the Office has not presented that “pressurized spray nozzles are located at a top of the drying tower at a same height as the high pressure heat exchanger” (Remarks, p. 10/16, “With”).
In response, the Office reasoned that since Meade teaches spray drying devices that are arranged for downward vertical spraying (Fig. 11; col. 1, lines 49-57), and since Friesen teaches that that a heat exchanger should be kept as close as possible to a nozzle ([0044]), the claimed configuration would have been prima facie obvious (Non-Final Rejection, p. 14, last para.). To elaborate, since the nozzles would be located at a height, and since a heat exchanger external to a spray dryer should be kept as close as possible to said nozzles, it would have been obvious to locate the nozzle at the same height to reduce the distance between them, as advised by Friesen. It is noted that the specification recites that the heat exchanger is located at tower height H ([0060]), which is not necessarily the same height as the nozzles (Fig. 3), so the limitations were interpreted as requiring an approximate notion of “a same.” Claim 27 is canceled so the argument is moot.
Regarding claims 12 and 13, Applicant argues that the Office has not presented facts or evidence that one skilled in the art would adjust a speed by the claimed amount (Remarks, p. 10/16, “Claims 12”).
In response, it is the examiner’s assessment that the cited equations in Barzelay (Non-Final Rejection, p. 15; Barzelay, col. 5, lines 20-57) constitute evidence that the skilled practitioner would adjust flow velocity. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II)(A). Regarding the claimed numerical value, Applicant may provide evidence of unexpected results to overcome the finding of obviousness. See MPEP 2144.05 (III)(A).
Applicant argues that the references are in conflict with the rejection (Remarks, p. 10/16, “Moreover”) since cited prior art Rolle is concerned with an entirely different aim than the present application (Remarks, p. 11-16, “Rolle”).
In response, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP 2144 (IV).
Applicant argues that, with respect to claim 12, the Office has not provided facts or evidence to support a conclusion of obviousness, and the Office has not established that a speed change is the only variable that may be manipulated in the process. With respect to claim 13, the Office has not demonstrated why the claimed flow speed would be selected. See Remarks, p. 12/16.
In response, Applicant’s arguments are regarded as a revised presentation of arguments that were previously presented. See Remarks filed on 7 August 2020, p. 12/15. Applicant is respectfully directed to the response presented in the previous action, including a discussion of the equation variables of Barzelay (Non-Final Rejection, p. 4). Applicant’s argument does not appear to address this response. As above, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II)(A). Applicant may provide evidence of unexpected results to overcome the finding of obviousness. See MPEP 2144.05 (III)(A).
Regarding claim 18, Applicant argues that the Office has not demonstrated that all of five different control parameters are result effect variables, and that these parameters are in conflict with each other (Remarks, p. 13/16).
In response, Applicant’s arguments were previously presented. See Remarks filed on 7 August 2020, p. 13/15. Applicant is respectfully directed to the response presented in the previous action (Non-Final Rejection, p. 4, last para.).
Regarding claim 20, Applicant argues that the Office has not performed fact finding as to “a second high-pressure line section having a fluidic effective length configured to fluidly connect an outlet of the high-pressure heat exchanger to one or more of the pressurized spray nozzles” (Remarks, p. 14/16, lines 1-3), noting that the action does not address “a fluid effective length” between an outlet of the high-pressure heat exchanger and spray (p. 14/16, bottom).
In response, Applicant accurately reproduces the portion of the action that addresses the limitation of a fluidic effective length. See point “4” on p. 24 of the action. While the action does not address “a fluid effective length,” it does address “a fluidic effective length,” which is the term used by the claim. See claim 20 as presented in the claims filed on 7 August 2020. The fact finding in this instance is the description in point “4” of the configuration that arises by the combination of the references as presented, which is regarded as appropriate since Applicant’s limitations are directed toward a configuration (i.e. a conduit connecting elements taught by the prior art).
Newly added limitations to the amended claim alter the scope of the claimed invention. These include limitations relating to a high-pressure pump that is located at a base of the drying tower and a concentrate moving along a top of the drying tower. Consequently, after further consideration and search, a new ground of rejection that is necessitated by Applicant’s amendment of the claims is presented herein as a final rejection. See MPEP 706.07(a).

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 recites, “pumping the concentrate from a feed tank to a high-pressure piston pump via a feed pump.” Claim 26 depends from claim 11, which recites, “a high-pressure pump” (line 4). In order to acknowledge the antecedent, Applicant is respectfully advised to amend the claim to "pumping the concentrate from a feed tank to the high-pressure pump via a feed pump, wherein the high-pressure pump is a high-pressure piston pump" or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 24, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20 recites, “so that the concentrate is moved directly from the high-pressure heat exchanger along a top of the drying tower into one or more of the pressurized spray nozzles” (second-to-last clause), but the claim also recites, “a means for shear loading the concentrate is located on an outlet side on the high-pressure heat exchanger.” The metes and bounds of “directly” are unclear since a means of shear loading that is located on an outlet side on the high-pressure heat exchanger would be positioned between the heat exchanger and the pressurized spray nozzles,” so that a direct connection between the heat exchanger and the nozzles is not possible. For the purposes of interpretation only, the term “directly” will be interpreted as being deleted.
Claims 21-22, 24, and 29 are rejected because of their dependence on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 15-17, 23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barzelay (US 2,835,597) in view of Rolle et al. (DE102013010460A1, hereinafter “Rolle”), Meade (US 3,520,066), and Friesen et al. (US 2013/0193598 A1, hereinafter “Friesen”).
(Note: For Rolle, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 9 September 2019. This translation was provided as non-patent literature filed on 19 September 2019.)
Regarding claim 11, Barzelay discloses a method for heating a milk concentrate in a spray drying apparatus (Fig. 1; col. 1, lines 15-16; col. 2, lines 54-62) comprising:
Increasing the pressure of a liquid (i.e. a concentrate) using a high-pressure pump 20 to 4000 psi (276 bar) (col. 2, lines 50-52; 60-62) (i.e. moving the concentrate through a drying installation at a first pressure level into a high-pressure pump that moves the concentrate at a second pressure level, the drying installation including a drying tower having a height; wherein the first pressure level is lower than the second pressure level and the second pressure level is below 350 bar);
Downstream of pump 20, heating the liquid to a suitable temperature such as 130-170°F (54-77°C) in a heat exchanger 22 (col. 2, lines 54-59) (i.e. heating the concentrate at the second pressure level from a flow temperature to an elevated spraying temperature using a high-pressure heat exchanger, wherein the spraying temperature is 75 to 80 °C). See MPEP 2144.05 (I).
Spraying the concentrate through spray jets 16 using conduit 14 into an evaporating chamber 10 (col. 2, lines 45-49) to produce dried particles (col. 4, lines 45-51) (i.e. immediately transferring the concentrate . . . to where pressurized spraying of the concentrate in the drying tower is operable to produce a powder). Regarding the limitations of “treated according to step (c),” see the discussion of Rolle below.
Regarding the limitation of “wherein a transfer time for the immediate transfer is determined by a fluidic effective distance between the shearing device and the location of the pressurized spraying,” the outflow of a heat exchanger toward a nozzle will have a flow rate, which is inherently a function of the time required for a fluid element to traverse the distance of conduit 14. Therefore, it would have been obvious and non-inventive for the skilled artisan to calculate a parameter of transfer time, absent evidence to the contrary. See MPEP 2112(III). For limitations regarding the shearing device, see the discussion of Rolle below. Regarding the claimed maximum pressure, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05 (I). The claimed flow temperature is regarded as inherent to the concentrate of Barzelay, as it must have a temperature.
However, Barzelay does not explicitly disclose (i) that the high-pressure pump is located at a base of the drying tower; (ii) that the high-pressure heat exchanger is supplied on a secondary side with a heat- transfer medium, the high-pressure heat exchanger comprising a shell-and-tube heat exchanger, the shell-and-tube heat exchanger comprising a plurality of inner tubes configured to direct parallel flows of concentrate, wherein the plurality of inner tubes are arranged in a circular ring and on a single circle and together form an inner channel, wherein the inner channel adjoins the inner tubes at a circumferential annular space that extends along a flow direction of the concentrate; shear loading the concentrate using a shearing device comprising an outlet-side channel having the shape of an annular space that is connected on one side with an outlet of the circumferential annular space and on the other side with a second high-pressure line section, wherein the outlet-side channel annular space defines an extension length and a length-dependent progression of its channel passage cross-sections, wherein the shear loading occurs during or immediately after the heating treatment; (iii) transferring the concentrate to a top of the drying tower; or (iv) pumping the concentrate from the high-pressure pump the height of the drying tower into the high-pressure heat exchanger so that the concentrate travels directly from the high-pressure heat exchanger into the pressurized spraying along the top of the drying tower.
Regarding (i), the placement of equipment such as drying tower and a pump on a floor, so that the pump is at a base of the drying tower, is regarded as prima facie obvious, and thus lacking in patentable distinctiveness, as the disposing of process equipment to a floor for access and ease of maintenance is regarded as routine practice. 
Regarding (ii), Rolle discloses a tube bundle heat exchanger for use in the dairy industry (Figs. 1 and 2; [0001]). Rolle teaches that the shell-and-tube heat exchanger ([0030]) comprises inner tubes 300 which carry the liquid to be treated and an annular gap which surrounds parallel-connected inner tube flows for carrying a heat transfer medium ([0002], [0035]), with inner tubes arranged in a single circle K ([0020], [0035]) that are connected via a circumferential annular space to a product outlet A common to all inner tubes ([0037], noting the arrow indicating flow direction) (i.e. a heat exchanger that is supplied on a secondary side with a heat-transfer medium comprising a shell-and-tube heat exchanger, the shell-and-tube heat exchanger comprising a plurality of inner tubes configured to direct parallel flows of concentrate, wherein the plurality of inner tubes are arranged in a circular ring and on a single circle and together form an inner channel, configured to adjoin the inner tubes in the shape of a circumferential annular space oriented in the flow direction). The heat exchanger comprises an axially symmetrical outlet-side displacement body 12 (i.e. a shearing device) ([0037]) having an extended outlet-side passage cross section 600c and an annular exit-side passage 600d ([0037]) (i.e. an outlet-side channel having the shape of an annular space that is connected on one side with the outlet of the circumferential annular space). The passage 600d flares toward its exit (i.e. the circumferential annular space defines an extension length and a length-dependent progression of its channel passage cross-sections). Rolle teaches that by using such a device which combines heat exchange and shearing, all subsets of a product undergoing heat treatment undergo the a same temperature-level profile at the same time and over the same period of time ([0003]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay by using a high-pressure heat exchanger that is supplied on a secondary side with a heat- transfer medium, the high-pressure heat exchanger comprising a shell-and-tube heat exchanger, the shell-and-tube heat exchanger comprising a plurality of inner tubes configured to direct parallel flows of concentrate, wherein the plurality of inner tubes are arranged in a circular ring and on a single circle and together form an inner channel, wherein the inner channel adjoins the inner tubes at a circumferential annular space that extends along a flow direction of the concentrate; and shear loading the concentrate using a shearing device comprising an outlet-side channel having the shape of an annular space that is connected on one side with an outlet of the circumferential annular space and on the other side with a second high-pressure line section, wherein the outlet-side channel annular space defines an extension length and a length-dependent progression of its channel passage cross-sections, wherein the shear loading occurs during or immediately after the heating treatment as taught by Rolle because (1) the heat exchanger of Rolle is configured to be used in dairy industry applications (Rolle, [0001]), (2) by using the heat exchanger and shearing device of Rolle, all subsets of a product undergoing heat treatment undergo the a same temperature-level profile at the same time and over the same period of time (Rolle, [0003]), (3) the outlet-side displacement body of Rolle immediately abuts the heat exchange passage, and (4) in the method taught by Barzelay in view of Rolle, the heat exchanger of Rolle would operate at a relatively high pressure and would be connected on an outlet-side channel with a second high-pressure line section immediately after shear loading (Barzelay, Fig. 1), so that a transfer time for the immediate transfer is determined by a fluidic effective distance between the shearing device and the location of the pressurized spraying, as discussed above (point “c”).
Regarding (iii), Meade discloses a method for spray drying milk (Abstract; col. 3, lines 65-66; col. 5, lines 14-15). Meade teaches an embodiment in which a nozzle 306 for spraying is positioned at an upward end of a spray dryer housing 300 (Fig. 11; col. 11, lines 56-59; col. 12, lines 10-13). Meade teaches that spray drying devices are arranged for downward vertical spraying to prevent material from contacting and being deposited upon the walls of the spray drying device (col. 1, lines 49-57).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay in view of Rolle by (iii) transferring the concentrate to a top of the drying tower as taught by Meade because (1) a spray drying device arranged for downward vertical spraying can help to prevent material from contacting and being deposited upon the walls of the spray drying device (Meade, col. 1, lines 49-57), (2) such a configuration requires that the nozzles of a spray drying be proximate the top of the spray drying device (Meade, Fig. 11), and (3) the arranging of pumps and line so that a concentrate has been pumped to the top of a drying tower is regarded as an obvious design choice which would facilitate the vertically downward spraying of a concentrate. 
Regarding (iv), Friesen discloses a spray drying process related to the production of powdered milk ([0002], [0003]) in which a feed is passed through a pump 24, a heat exchanger 30, and a nozzle 50 in a drying chamber 40 ([0024], [0029]). Friesen teaches a configuration (Fig. 1) in which a heat exchanger 30 is at a height at a location of spraying, nozzle 50 ([0029], [0033]). Friesen teaches that the apparatus 10 is designed to locate a spray solution outlet 36 of the heat exchanger 30 as close as possible to the nozzle 50 to minimize the time a solution is at an elevated temperature ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay in view of Rolle and Meade by (iv) pumping the concentrate from the high-pressure pump the height of the drying tower into the high-pressure heat exchanger so that the concentrate travels directly from the high-pressure heat exchanger into the pressurized spraying along the top of the drying tower as taught by Friesen because (1) heat can cause injury to a sprayed milk (Barzelay, col. 1, lines 20-25), (2) a spray solution outlet of a heat exchanger can be positioned as close as possible to a spray nozzle to minimize the time a solution is at an elevated temperature (Friesen, [0044]), (3) Friesen teaches that this can be accomplished by running a conduit along a top of drying chamber (Friesen, Fig. 1), and (4) in the context of the method taught by Barzelay in view of Rolle, Meade, and Friesen, the implementation of this teaching requires the pumping of the concentrate into the high-pressure heat exchanger at approximately the height of the drying tower.
It is noted that the limitation of “pumping . . . the height of the drying tower” is herein interpreted as “pumped to a head area of the drying tower” since (1) the specification identifies a “head area” as the location of the spraying nozzles ([0054]), which is shown to be below the upper bound of tower height H, and the line 14.2 through and from the heat exchanger is at this height (Fig. 3), and (2) the specification makes clear that the pumping length is at least of the same magnitude as the height due to connection lines and not the height per se ([0054]).

Regarding claim 15, Barzelay teaches a concentrate with a solids content of about 40%. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05 (I).

Regarding claim 16, Barzelay teaches that effective spray drying temperatures can range from (54° to 77°C) (col. 8, lines 50-54) and that liquid temperature (i.e. a property of a concentrate) affects droplet size (col. 5, lines 24-57), so the control of the conditions of heating a liquid through a heat exchanger would have been obvious (e.g. heat exchanger 22 in Fig. 1 of Barzelay; heater 12 in Early). Barzelay also teaches that droplet size is affected by air temperature (col. 5) as well as liquid temperature (col. 5, lines 32-35), so control of the heat exchanger in relation to an air temperature (i.e. an edge condition) would have been obvious.

Regarding claim 17, Barzelay teaches that droplet size is affected by the viscosity of the concentrate (col. 2, lines 52-59) and physical edge conditions such as air temperature and pressure (col. 5, lines 24-57) (i.e. at the location of pressurized spraying), so the use of concentrate properties as control parameters before spraying (i.e. for the heating) would have been obvious.

Regarding claim 23, since Friesen teaches that that a heat exchanger should be kept as close as possible to a nozzle ([0044]), the positioning of a heat exchanger and a pressurized spraying nozzle at a same height to keep the heat exchange and the nozzle close together would have been obvious. 

Regarding claim 25, in Barzelay, spray jets 16 are downstream of pump 20 which supplies pressure to the nozzles of the jets 4000 psi (Fig. 1; col. 2, lines 43-52), so the spray jets can be regarded as pressurized spray nozzles, noting that the specification does not define “pressurized” spray nozzles other than to state that they are operated at up to 350 bar ([0053]). Because Meade teaches spray drying devices that are arranged for downward vertical spraying (Fig. 11; col. 1, lines 49-57), the embodiment taught by Barzelay in view of Rolle, Meade, and Friesen has pressurized spray nozzles located at a top of a drying tower. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Rolle, Meade, and Friesen as applied to claim 11 above, and as evidenced by Parisher et al. (2012, Pipe Drafting and Design (3rd Edition) - 6.1.2 Ladders, Cages, and Platforms, hereinafter “Parisher”).
(Note: Parisher was previously provided as non-patent literature on 19 September 2019.)
 Regarding claim 12, pumps are known in the art to use pressure to accelerate the speed at which a commodity flows through a pipe, as evidenced by Parisher (p. 114). Barzelay teaches that a drop velocity (resulting from the fluid velocity entering a spray jet) is a result-effective variable (Barzelay, col. 5, lines 20-57). Therefore, the degree of an elevation of a flow speed of liquid through the outlet of a pump (i.e. a treatment area that is positioned upstream from the heating) and the elevated flow speed during the heating of the concentrate are also regarded as a result-effective variables that are lacking in patentable distinctiveness (i.e. pumping pressure and flow speed are related). See MPEP 2144.05 (II)(A).

Regarding claim 13, as discussed in relation to claim 12, Barzelay teaches the importance of drop velocity as a variable for determining droplet dimensions (col. 5, lines 20-57). Because drop velocity is shown to be a variable as expressed in an equation for droplet size, and because drop velocity must be related to fluid velocity before liquid is discharged into droplets (Final Rejection, p. 14, “Pumps”), flow speed upstream of a nozzle producing drops would also be recognized by the skilled practitioner to be a result-effective variable. Furthermore, Rolle teaches a preference for a thermally and mechanically gentle treatment ([0003], [0004]), thereby teaching that flow speed should be optimized to provide the desired gentle shear forces to the concentrate ([0004]) (i.e. flow speed should not exceed a level which causes excessive shearing).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Rolle, Meade, and Friesen as applied to claim 11 above, and further in view of Friesen.
Barzelay in view of Rolle, Meade, and Friesen does not explicitly disclose a spraying temperature that is 80°C.
Friesen discloses a spray drying process related to the production of powdered milk ([0002], [0003]) in which a feed is passed through a pump 24, a heat exchanger 30, and a nozzle 50 in a drying chamber 40 ([0024], [0029]). Friesen teaches a higher temperature for spraying (80°C and higher) and that a combination of higher concentration and higher temperatures leads to spray-dried products that are more uniform ([0013], [0035]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay in view of Rolle, Meade, and Friesen by using a spraying temperature that is 80°C as taught by Friesen because (1) spraying a feed at a higher temperature (80°C and higher) and a higher concentration leads to spray-dried products that are more uniform (Friesen, [0013], [0035]) and (2) Friesen teaches that spray temperature and concentrate concentration are a result-effective variables that one skilled in the art would seek to optimize (Friesen, [0013], [0041]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Rolle, Meade, and Friesen as applied to claim 17 above, and further in view of Bodenstab (US 2003/0113425 A1), and as evidenced by All Sensors (2015, Engineering Resources: Pressure Point #11: Calculating Flow Rate from Pressure Measurements, hereinafter “All Sensors”).
(All Sensors was provided as non-patent literature on 19 September 2019.)
As discussed above, Barzelay teaches that a drop velocity (resulting from the fluid velocity entering a spray jet) is a result-effective variable (Barzelay, col. 5, lines 20-57), so the use of flow speed as a control parameter would have been prima facie obvious. In addition, since one skilled in the art would have been aware that pressure and velocity are mathematically related, as evidenced by All Sensors, pressure would have been obvious to use as a control parameter. Barzelay teaches that liquid temperature is a result-effective variable (col. 2, lines 54-59), so spray temperature would have been likewise obvious as a control parameter.
However, Barzelay in view of Rolle, Meade, and Friesen does not explicitly disclose a control parameter for the heating of a concentrate that is a defined shear loading.
Bodenstab discloses methods for the spray drying of milk (Abstract; [0008], [0015]). Bodenstab teaches that the control of viscosity allows for the drying of a milk concentrate at a desired solids content of the concentrate ([0008]), and that the viscosity is dependent upon a shear rate ([0052]) (i.e. a defined shear loading).
 Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay in view of Rolle, Meade, and Friesen by using a control parameter for the heating of a concentrate that is a defined shear loading as taught by Bodenstab because (1) Barzelay teaches the effect that solids content has upon viscosity, and the importance of viscosity for its effects on droplet size (Barzelay, col. 2, lines 54-63), and (2) the control of viscosity allows for the drying of a milk concentrate at a desired solids content of the concentrate, wherein the viscosity is was known to be dependent upon a shear rate (Bodenstab, [0008], [0052]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Rolle, Meade, Friesen, and Bodenstab, as applied to claim 18 above, and further in view of Kane et al. (US 2007/0023035 A1, hereinafter “Kane”). 
Barzelay in view of Rolle, Meade, Friesen, and Bodenstab does not explicitly disclose control parameters that are set by a calibration function generated during before or startup of installation for spray drying.
Kane discloses a method for dispensing droplets using a jetting device in a drying vessel to produce a powder (i.e. a spray drying method) ([0009], [0012]). Kane teaches the monitoring of droplet size at several stages and locations ([0023]) so that a controller can adjust process conditions in response to the detection of droplets outside a desired range ([0024], [0025]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay in view of Rolle, Meade, Friesen, and Bodenstab by setting control parameters by a calibration function generated during startup of installation for spray drying as taught by Kane because (1) Barzelay teaches that droplet size is affects product quality (Barzelay, col. 2, lines 16-23), and droplet size is dependent on process parameters (Barzelay, col. 5, lines 24-61), (2) the control of process parameters to attain a desired droplet size in real time was known in the art (Kane, [0023]-[0025]), and (3) the implementation of such a process control method during a period of operation call a “startup” is not regarded as conferring patentability to the claim since (a) such a designation is regarded as arbitrary in the absence of a clear definition of the term, and (b) the skilled practitioner would have been motivated to optimize process conditions as quickly as possible (i.e. during an nominal “startup” period). See MPEP 2143 (I)(A) and (C), and 2144.05 (II). 

Claims 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Early (US 1,915,819), Meade, Rolle, and Friesen.
Regarding claim 20, Barzelay discloses a spray drying apparatus (i.e. an installation for spray drying) (Fig. 1; col. 1, lines 15-16; col. 2, lines 54-62) comprising:
An evaporating chamber 10 having spray jets 16 (col. 2, lines 45-49) for producing dried particles (col. 4, lines 45-51) (i.e. a drying tower with pressurized spray nozzles operable to produce a powder, the drying tower comprising a height);
A high-pressure pump 20 (col. 2, lines 50-52) (i.e. a feed pump is positioned along a low-pressure line). 
A heat exchanger 22 that is downstream of the pump, connected by a conduit (col. 2, lines 54-59) (i.e. a first high-pressure line section configured to fluidly couple an outlet of the high-pressure piston pump with an inlet of the high-pressure heat exchanger).
Spraying the concentrate through spray jet 16 using conduit 14 into an evaporating chamber 10 (col. 2, lines 45-49) to produce dried particles (col. 4, lines 45-51) (i.e. immediately transferring the concentrate to a location of pressurized spraying in a drying tower operable to produce a powder). 
However, Barzelay does not explicitly disclose (i) a feed tank fluidly connected with an inlet of a high-pressure piston pump via a low-pressure line; (ii) a high-pressure piston pump being located at a base of the drying tower; (iii) a high-pressure piston pump; (iv) a feed pump positioned along a low-pressure line; (v) a high-pressure heat exchanger located at a top of the height of the drying tower; (vi) a  high-pressure heat exchanger that is a shell-and-tube heat exchanger comprising a plurality of inner tubes through which a concentrate flows in parallel, wherein the plurality of inner tubes are arranged in a circular ring and on a single circle and configured to form an inner channel, wherein the inner channel adjoins the inner tubes at a circumferential annular space in a flow direction of the concentrate; (vii) high-pressure piston pump creating a sufficient pressure to pump a concentrate through the first high-pressure line section the height of the drying tower and into the high-pressure heat exchanger; (viii) a second high-pressure line section having a fluidic effective length configured to fluidly connect an outlet of the high-pressure heat exchanger to one or more of the pressurized spray nozzles so that the concentrate is moved directly from the high-pressure heat exchanger along a top of the drying tower into one or more of the pressurized spray nozzles; or (ix) a means for shear loading the concentrate that is located on an outlet side on the high-pressure heat exchanger and comprises an outlet-side channel comprising an annular-shaped space that is connected on one side with an outlet of the circumferential annular space and on another side with the second high-pressure line section, wherein the outlet-side channel comprises a defined extension length and a defined length-dependent progression of its channel passage cross-sections. 
Regarding (i), (iii), and (iv), Early discloses an apparatus for concentrating milk and other liquids containing solids in solution (p. 1, lines 1-5) in which a liquid comprising a concentrate (p. 2, lines 99-100) is spray dried (p. 1, lines 50-51). Early teaches a tank 1, a pump 10 that is a piston pump, and a pump 3 on a delivery line 2 that is upstream of the pump 10 (p.1, lines 31-44) (i.e. a feed pump positioned along a low-pressure line). Early teaches that the tank can hold a liquid to be treated, the pump 10 when preceded by pump 3 is suitable for stepping up pressure (p. 1, lines 31-32, 44-46).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Barzelay by providing (i) a feed tank fluidly connected with an inlet of a high-pressure piston pump via a low-pressure line; (iii) a high-pressure piston pump; and (iv) a feed pump positioned along a low-pressure line as taught by Early because a tank can hold a liquid to be treated, and a piston pump when preceded by a feed pump is suitable for stepping up pressure for delivery to spray nozzles (Early, p. 1, lines 31-32, 44-50).
Regarding (ii), the placement of equipment such as drying tower and a pump on a floor, so that the pump is at a base of the drying tower, is regarded as prima facie obvious, and thus lacking in patentable distinctiveness, as the disposing of process equipment to a floor for access and ease of maintenance is regarded as routine practice.
Regarding (vii), Meade discloses a method for spray drying milk (Abstract; col. 3, lines 65-66; col. 5, lines 14-15). Meade teaches an embodiment in which a nozzle 306 for spraying is positioned at an upward end of a spray dryer housing 300 (Fig. 11; col. 11, lines 56-59; col. 12, lines 10-13). Meade teaches that spray drying devices are arranged for downward vertical spraying to prevent material from contacting and being deposited upon the walls of the spray drying device (col. 1, lines 49-57).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Barzelay in view of Early by providing (vii) high-pressure piston pump creating a sufficient pressure to pump a concentrate through the first high-pressure line section the height of the drying tower and into the high-pressure heat exchanger as taught by Meade because (1) a spray drying device arranged for downward vertical spraying can help to prevent material from contacting and being deposited upon the walls of the spray drying device (Meade, col. 1, lines 49-57), (2) such a configuration requires that the nozzles of a spray drying be proximate the top of the spray drying device (Meade, Fig. 11), (3) the arranging of pumps and line so that a concentrate has been pumped the height of a drying tower is regarded as an obvious design choice which would facilitate the vertically downward spraying of a concentrate, and (4) the providing of a pump that is appropriately specified for a given pumping operation is routine practice for the ordinary practitioner.
It is noted that the limitation of “to pump a concentrate the height of the drying tower” is herein interpreted as “to pump a concentrate to a head area of the drying tower” since (1) the specification identifies a “head area” as the location of the spraying nozzles ([0054]), which is shown to be below the upper bound of tower height H, and the line 14.2 through and from the heat exchanger is at this height (Fig. 3), and (2) the specification makes clear that the pumping length is at least of the same magnitude as the height due to connection lines and not the height per se ([0054]).
Regarding (v), Friesen discloses a spray drying process related to the production of powdered milk ([0002], [0003]) in which a feed is passed through a pump 24, a heat exchanger 30, and a nozzle 50 in a drying chamber 40 ([0024], [0029]). Friesen teaches a configuration (Fig. 1) in which a heat exchanger 30 is at a height at a location of spraying, nozzle 50 ([0029], [0033]). Friesen teaches that the apparatus 10 is designed to locate a spray solution outlet 36 of the heat exchanger 30 as close as possible to the nozzle 50 to minimize the time a solution is at an elevated temperature ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Barzelay in view of Early and Meade by providing (v) a high-pressure heat exchanger located at a top of the height of the drying tower as taught by Friesen because (1) heat can cause injury to a sprayed milk (Barzelay, col. 1, lines 20-25), (2) a spray solution outlet of a heat exchanger can be positioned as close as possible to a spray nozzle to minimize the time a solution is at an elevated temperature (Friesen, [0044]), and (3) in the context of the method taught by Barzelay in view of Early, Meade, and Friesen, the implementation of this teaching requires the pumping of the concentrate into the high-pressure heat exchanger at the height of the drying tower. 
Regarding the limitation of a high-pressure piston pump that creates a sufficient pressure to pump a concentrate the height of the drying tower and into the high-pressure heat exchanger, to apply the teaching of Friesen to minimize the time a solution is at an elevated temperature ([0044]), the providing of a pump that can pump into a heat exchanger at the height of a drying tower would have been prima facie obvious as the ordinary practitioner would have been expected to provide an appropriately specified pump. 
Regarding (vi), (viii), and (ix), Rolle discloses a tube bundle heat exchanger for use in the dairy industry (Figs. 1 and 2; [0001]). Rolle teaches that the shell-and-tube heat exchanger ([0030]) comprises inner tubes 300 which carry the liquid to be treated and an annular gap which surrounds parallel-connected inner tube flows for carrying a heat transfer medium ([0002], [0035]), with inner tubes arranged in a single circle K ([0020], [0035]) that are connected via a circumferential annular space to a product outlet A common to all inner tubes ([0037], noting the arrow indicating flow direction) (i.e. a heat exchanger that is supplied on a secondary side with a heat-transfer medium comprising a shell-and-tube heat exchanger, the shell-and-tube heat exchanger comprising a plurality of inner tubes configured to direct parallel flows of concentrate, wherein the plurality of inner tubes are arranged in a circular ring and on a single circle and together form an inner channel, configured to adjoin the inner tubes in the shape of a circumferential annular space oriented in the flow direction). The heat exchanger comprises an axially symmetrical outlet-side displacement body 12 (i.e. a shearing device) ([0037]) having an extended outlet-side passage cross section 600c and an annular exit-side passage 600d ([0037]) (i.e. an outlet-side channel having the shape of an annular space that is connected on one side with the outlet of the circumferential annular space). The passage 600d flares toward its exit (i.e. the circumferential annular space defines an extension length and a length-dependent progression of its channel passage cross-sections). Rolle teaches that by using such a device which combines heat exchange and shearing, all subsets of a product undergoing heat treatment undergo the a same temperature-level profile at the same time and over the same period of time ([0003]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Barzelay in view of Early, Meade, and Friesen by providing (vi) a high-pressure heat exchanger that is a shell-and-tube heat exchanger comprising a plurality of inner tubes through which a concentrate flows in parallel, wherein the plurality of inner tubes are arranged in a circular ring and on a single circle and configured to form an inner channel, wherein the inner channel adjoins the inner tubes at a circumferential annular space in a flow direction of the concentrate; (viii) a second high-pressure line section having a fluidic effective length configured to fluidly connect an outlet of the high-pressure heat exchanger to one or more of the pressurized spray nozzles so that the concentrate is moved directly from the high-pressure heat exchanger along a top of the drying tower into one or more of the pressurized spray nozzles; and (ix) a means for shear loading the concentrate that is located on an outlet side on the high-pressure heat exchanger and comprises an outlet-side channel comprising an annular-shaped space that is connected on one side with an outlet of the circumferential annular space and on another side with the second high-pressure line section, wherein the outlet-side channel comprises a defined extension length and a defined length-dependent progression of its channel passage cross-sections as taught by Rolle because (1) the heat exchanger of Rolle is configured to be used in dairy industry applications (Rolle, [0001]), (2) by using the heat exchanger and shearing device of Rolle, all subsets of a product undergoing heat treatment undergo the a same temperature-level profile at the same time and over the same period of time (Rolle, [0003]), (3) the outlet-side displacement body of Rolle immediately abuts the heat exchange passage, and (4) in the apparatus taught by Barzelay in view of Early, Meade, Friesen, and Rolle, the heat exchanger of Rolle would operate at a relatively high pressure and would be connected on an outlet-side channel with a second high-pressure line section having a fluidic effective length configured to fluidly and directly connect an outlet of the high-pressure heat exchanger to jets 16 (Barzelay, Fig. 1), with the concentrate flowing along a top of the drying tower to achieve the “as close as possible” positioning taught by Friesen (Friesen, Fig. 1).

Regarding claim 21, Rolle teaches a constant passage cross-section AS through all of a channel 600d ([0041]), avoiding unsteady cross-sections ([0004]). Rolle teaches that this design results in a largely same and unchanged flow, avoiding accelerations and delays of the product ([0014]).

Regarding claim 22, Rolle teaches that constant cross section AS corresponds to a total passage cross section of all parallel-flow tubes ([0041]). 

Regarding claim 24, the connection between the heat exchanger 22 and the jet 16 (i.e. the second high-pressure line) is regarded as a structurally feasible minimum length (Barzelay, Fig. 1), and Friesen teaches that a heat exchanger should be as close as possible to the nozzle of a spray dryer (Friesen, [0044]), so it would have been prima facie obvious to connect the a heat exchanger and a sprayer with a line having a structurally feasible minimum length. In addition, it is noted that a change in size or proportion over the prior art is regarded as lacking in patentable distinctiveness. See MPEP 2144.04 (IV)(A). Lastly, the skilled practitioner would have been expected to minimize piping in general, as there would have been an economic motivation to avoid waste and excess.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Rolle, Meade, and Friesen as applied to claim 11 above, and further in view of Early.
Barzelay in view of Rolle, Meade, and Friesen does not explicitly disclose pumping the concentrate from a feed tank to the high-pressure pump via a feed pump, wherein the high-pressure pump is a high-pressure piston pump.
Early discloses an apparatus for concentrating milk and other liquids containing solids in solution (p. 1, lines 1-5) in which a liquid comprising a concentrate (p. 2, lines 99-100) is spray dried (p. 1, lines 50-51). Early teaches a tank 1, a pump 10 that is a piston pump, and a pump 3 on a delivery line 2 that is upstream of the pump 10 (p.1, lines 31-44) (i.e. a feed tank; a feed pump). Early teaches that the tank can hold a liquid to be treated, and that the pumps are suitable for stepping up pressure (p. 1, lines 31-32, 44-46).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay in view of Rolle, Meade, and Friesen by pumping the concentrate from a feed tank to the high-pressure pump via a feed pump, wherein the high-pressure pump is a high-pressure piston pump as taught by Early because a tank can hold a liquid to be treated, and a piston pump when preceded by a feed pump is suitable for stepping up pressure for delivery to spray nozzles (Early, p. 1, lines 31-32, 44-50).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Rolle, Meade, and Friesen as applied to claim 15 above, and further in view of Bodenstab.
Barzelay in view of Rolle, Meade, and Friesen does not explicitly disclose a dry material concentration that is from 55 mass percent to 65 mass percent.
Bodenstab discloses methods for the spray drying of milk (Abstract; [0008], [0015]). Bodenstab teaches spray drying at up to about 60% solids by weight ([0023]) or as much as 63% solids concentration ([0015]). Bodenstab teaches that spray drying with a concentrate having a high solids content can be accomplished without adversely affecting the quality of the powder obtained after drying ([0008]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Barzelay in view of Rolle, Meade, and Friesen by using concentrate having a dry material concentration that is from 55 mass percent to 65 mass percent as taught by Bodenstab because (1) spray drying with a concentrate having a high solids content can be accomplished without adversely affecting the quality of the powder obtained after drying (Bodenstab, [0008]), (2) by processing a concentrate that is has a high concentration, the size of processing equipment and therefore manufacturing costs can be reduced (Bodenstab, [0021]), and (3) by having a concentrate having a high solids concentration, the costs associated with the drying tower can be reduced since the drying tower must remove less water. It is noted that it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Barzelay in view of Early, Meade, Rolle, and Friesen as applied to claim 20 above, and further in view of Bodenstab.
Barzelay in view of Early, Meade, Rolle, and Friesen does not explicitly disclose a concentrate that has a dry material concentration from 55 mass percent to 65 mass percent.
Bodenstab discloses methods for the spray drying of milk (Abstract; [0008], [0015]). Bodenstab teaches spray drying at up to about 60% solids by weight ([0023]) or as much as 63% solids concentration ([0015]). Bodenstab teaches that spray drying with a concentrate having a high solids content can be accomplished without adversely affecting the quality of the powder obtained after drying ([0008]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Barzelay in view of Early, Meade, Rolle, and Friesen by using concentrate having a dry material concentration that is from 55 mass percent to 65 mass percent as taught by Bodenstab because (1) spray drying with a concentrate having a high solids content can be accomplished without adversely affecting the quality of the powder obtained after drying (Bodenstab, [0008]), (2) by processing a concentrate that is has a high concentration, the size of processing equipment and therefore manufacturing costs can be reduced (Bodenstab, [0021]), and (3) by having a concentrate having a high solids concentration, the costs associated with the drying tower can be reduced since the drying tower must remove less water. It is noted that it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballestra (US 2,842,193) discloses a spraying chamber 11, at the base of which is a pump 4 (Fig. 1; col. 2, lines 37, 41).
Killat (US 2016/0060448 A1) discloses a spray drying process ([0035]) in which heating of a material to be sprayed takes place on the pressure side of a pump ([0037]) before being fed into a dryer tower ([0038]).
Okada et al. (US 3,596,699) discloses a method of spray drying milk wherein a feed pump 5 is located at the base of a drying tower 1 (col. 3, lines 25, 29).
Wright (US 2007/0045099 A1) discloses a system 10 comprising a vertically oriented evaporation chamber 26 having atomizers 32 that are feed along a top and within the interior of the evaporation chamber (Fig. 1; [0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772